Case 2:20-cv-02183-PKH Document 30                Filed 04/21/21 Page 1 of 1 PageID #: 116




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

RICKEY DALE NEWMAN                                                                     PLAINTIFF

v.                                   No. 2:20-CV-02183

MARC MCCUNE, et al.                                                                DEFENDANTS

                                         JUDGMENT

      Pursuant to the opinion and order entered in this case on this date, Plaintiff’s federal claims

against all Defendants are DISMISSED WITH PREJUDICE. Plaintiff’s remaining state law

claims are DISMISSED WITHOUT PREJUDICE.

      IT IS SO ADJUDGED this 21st day of April, 2021.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE
